Citation Nr: 0939690	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraine type vascular headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to February 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in April 2005, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in August 2006.  The Veteran 
testified at a hearing before the Board in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record with respect to the 
Veteran's claim for an increased initial evaluation for 
migraine headaches discloses a need for further development 
prior to final appellate review.  In this regard, at the 
September 2009 Board hearing, the Veteran indicated that he 
was recently seen at a VA Medical Center (VAMC) and the 
examining physician asked the Veteran about his migraines.  
It does not appear that these records have been requested.  
The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").

The Veteran has alleged at the September 2009 Board hearing 
that his migraine headaches have worsened since his last VA 
examination in March 2007.  The VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Thus, the Board is of the opinion that the 
Veteran should be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.	 The RO/AMC should obtain and associate 
with the claims file treatment records 
from the VAMC identified by the Veteran 
at the September 2009 Board hearing.  

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
migraine headaches.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Examination findings 
should be reported to allow for 
application of VA rating criteria.  The 
examiner is also requested to do the 
following:
        
a) relying on other than subjective 
complaints, opine whether the Veteran's 
service-connected migraines are 
prostrating in nature;
    
b) if so, opine whether the Veteran's 
service-connected migraines are 
completely prostrating, resulting in 
severe economic inadaptability;

c) if the headaches are not completely 
prostrating, describe their effect on 
the Veteran's economic adaptability; 
and

d) provide detailed rationale, with 
specific references to the record, for 
the opinions provided.

3.  Thereafter, the RO should review 
the expanded record and determine if an 
increased rating is warranted for the 
service-connected migraine type 
vascular headaches.  The Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


